Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NON-FINAL ACTION
This is a Non-Final Office Action of the instant application 17/383,688 (hereinafter the ‘688 application) which is a reissue of US Application No. 16/292,705 (hereinafter the ‘705 Application), filed March 5, 2019, which has been granted as US Patent Number 10,802,285 (hereinafter the ‘285 Patent) granted October 13, 2020.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,802,285 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b). 

Prosecution History
During initial examination, the ’285 patent’s application disclosure statement erroneously claimed priority to U.S. Provisional Application No. 62/636,975, filed March 1, 2018, whereas the ‘285 patent’s specification correctly claimed priority to U.S. Provisional Application No. 62/638,519. 

Information Disclosure Statement
The information disclosure statement filed 3/8/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, no copy can be located for any of the NPL documents either within the parent (filed under application number 16/292,705) or the other referenced application (17/019,080).


Priority Claim
	Correction of priority claim after allowance requires submission of a petition under 37 CFR 1.78(c).

From MPEP 1302.IV.: 
If adding a new benefit claim in a reissue application, the reissue applicant must file a petition for an unintentionally delayed priority claim under 37 CFR 1.78(c)  (for claiming the benefit under 35 U.S.C. 119(e) ) or under 37 CFR 1.78(e)  (for claiming the benefit under 35 U.S.C. 120, 121, 365(c)  or 386(c) ). See MPEP § 211.04.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowability (pending correction of formal matters):
Claims 1-21 (unamended) are in allowable form as presented for the same reasons as those used during original examination of the ‘705 application.

The Examiner notes that full faith and credit should be given to the search and action of a previous examiner unless there is a clear error in the previous action or knowledge of other prior art. In general, an examiner should not take an entirely new approach or attempt to reorient the point of view of a previous examiner, or make a new search in the mere hope of finding something. Amgen, Inc. v. Hoechst Marion Roussel, Inc., 126 F. Supp. 2d 69, 139, 57 USPQ2d 1449, 1499-50 (D. Mass. 2001).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Summary
Claims 1-21 are in ALLOWABLE FORM .



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G BONSHOCK whose telephone number is (571)272-4047.  The examiner can normally be reached on M-F 7:15 - 4:45.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS G BONSHOCK/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992